  Case 5:20-cv-00376-PRL Document 28 Filed 08/17/21 Page 1 of 2 PageID 1100




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

BEATRICE HOPE BRODEUR,

       Plaintiff,

v.                                                                     Case No: 5:20-cv-376-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                              ORDER

       This matter is before the Court on Plaintiff’s uncontested motion for attorney’s fees.

(Doc. 27). Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), Plaintiff

requests an award of fees in the amount of $3,946.82 plus the cost of the filing fee in the

amount of $400. The attached schedules of hours confirm the attorney hours. (Doc. 27).

Plaintiff represents that the Commissioner has no objection to his petition.

       Plaintiff asserts that she is the prevailing party in this litigation, that the

Commissioner’s position in the underlying action was not substantially justified and that her

net worth at the time proceeding was filed was less than two million dollars. 1 On May 19,

2021, the Court entered an Order remanding this cause back to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 25). The next day, the




       1
           Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant
is a prevailing party in a non-tort suit involving the United States; (2) the Government’s position was
not substantially justified; (3) the claimant filed a timely application for attorney’s fees; (4) the
claimant had a net worth of less than $2 million at the time the complaint was filed; and (5) there are
no special circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).
  Case 5:20-cv-00376-PRL Document 28 Filed 08/17/21 Page 2 of 2 PageID 1101




Clerk entered Judgment. (Doc. 26). On August 12, Plaintiff filed her petition for attorney’s

fees. (Doc. 27).

       Plaintiff attached a copy of the fee agreement (Doc. 27-1), which includes Plaintiff’s

assignment of EAJA fees to her counsel. In light of the assignment, Plaintiff requests (and

Defendant agrees) that the payment should be made payable to Plaintiff and delivered to

Plaintiff’s counsel unless Plaintiff owes a federal debt. If the U.S. Department of the Treasury

determines that Plaintiff does not owe a federal debt, the government will accept Plaintiff’s

assignment of EAJA fees and pay fees directly to Plaintiff’s counsel.

       Pursuant to the provisions of the Equal Access to Justice Act (28 U.S.C. § 2412(d)),

Plaintiff’s petition for attorney’s fees (Doc. 27) is hereby GRANTED. Plaintiff is awarded

attorney’s fees in the amount of $3,946.82 plus costs in the amount of $400. Payment is

authorized to Plaintiff’s counsel if the Commissioner determines Plaintiff does not owe a debt

to the government.

       DONE and ORDERED in Ocala, Florida on August 17, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
